IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: CONDEMNATION OF EASEMENT          : No. 93 MAL 2016
AND RIGHT OF WAY ACROSS LANDS            :
OF CURTIS R. LAUCHLE AND TERRI L.        :
LAUCHLE, HUSBAND AND WIFE, BY            : Petition for Allowance of Appeal from
UGI PENN NATURAL GAS, INC. FOR           : the Order of the Commonwealth Court
PUBLIC PURPOSES                          :
                                         :
                                         :
PETITION OF: CURTIS R. AND TERRI L.      :
LAUCHLE                                  :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.